UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2013 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Institutional Class Shares (Trading Symbol: TWMLX) Investor Class Shares (Trading Symbol: TWMVX) Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue 26th Floor New York, New York 10022 1-855-TWM-FUND (1-855-896-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULES OF INVESTMENTS, OPTIONS WRITTEN AND OPEN FUTURES CONTRACTS 10 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENT OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 20 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AND SUB-ADVISORY AGREEMENTS 30 NOTICE OF PRIVACY POLICY & PRACTICES 34 ADDITIONAL INFORMATION 35 Dear Shareholders, For the six months ended August 31, 2013, the Fund had a total return of +2.76% underperforming the MSCI World Index NR (the “Index”) by -3.36%, which had a total return of +6.12% for the same period. The underperformance for this period was due to security selection and the Fund’s covered call option program. Developed equity markets provided attractive total returns over the six month period with economic growth in Japan improving, Europe emerging from recession and the United States providing modest but stable growth. Corporate revenues over this period were also modest, but earnings growth remained stronger than expected as cost cutting and stock buybacks continued at a strong pace. Against these positive events, financial market and macro uncertainty remained high as the U.S. Federal Reserve’s Chief, Ben Bernanke, signaled an earlier than expected “taper” of its easy monetary policy (“QE”) causing a sharp rise in global interest rates. Dividend-paying and defensive stocks were hit particularly hard as the markets likely viewed this policy decision as the result of stronger economic growth benefitting cyclical sectors like Consumer Discretionary (the S&P Global 1200 Consumer Discretionary Index, which tracks the 1600 largest consumer discretionary stocks, was up +13.30%). The Fund was not immune to this shift due to its focus on dividend and defensive stocks. As of 8/31/13, the Fund is invested in a portfolio of 62 companies located in developed markets with an average market capitalization of $107 Billion (USD). The Fund has 59% of its holdings based in the United States, 27% in Europe, 9% in Asia and 5% in Canada. Relative to the Index, the Fund’s largest over weights are to Healthcare, Industrials and Consumer Staples, and largest under weights to Financial Services, Consumer Discretionary and Utilities. As of 8/31/13, covered calls were written against 46.1% of the Fund’s assets, at the low end of the Fund’s range since inception. Thank you for investing with us and for your continued confidence. Very truly yours, Tiedemann Wealth Management, LLC Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks, and differences in accounting methods. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of security prices, interest rates and currency exchange rates. This investment may not be suitable for all investors. Covered call writing may limit the upside of an underlying security. The MSCI World Index NR is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States (As of 12/31/12). MSCI World Index information 3 is included for illustrative purposes only and is not intended to imply that any investment objective is similar to any index either in composition or in element of risk. It is not possible to invest directly in an index. NR is Net Total Return which means the dividend is reinvested after deduction of withholding tax (applying the maximum rate applicable to institutional investors). Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Fund is distributed by Quasar Distributors, LLC 4 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2013 - August 31, 2013). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 - March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.16%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2013 - March 1, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.51%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Unaudited) The Fund’s investment objective is long-term capital appreciation and income. The Fund seeks to achieve its investment objective by investing primarily in a portfolio of common stocks of issuers in developed markets throughout the world, including the United States.In addition, the Fund uses options, including covered call options and index options, to seek to enhance equity returns, to lower the overall volatility of the Fund’s investment portfolio and to generate income.The Fund generally invests at least 80% of its net assets (including any borrowings for investment purposes) in an integrated strategy comprised of equity securities of companies with large market capitalizations and writing (selling) covered call options on a portion of the equity securities held in the Fund’s portfolio.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. The Fund’s geographic allocation of portfolio assets as of August 31, 2013 is shown below. Allocation of Portfolio Assets (% of Long-Term Investments) 7 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of August 31, 2013 Annualized Since Inception Six Months One Year (3/31/11) Institutional Class Shares 2.76% 9.53% 6.98% MSCI World Index 6.12% 17.63% 6.56% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $25,000 Investment * Inception Date 8 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of August 31, 2013 Annualized Since Inception Six Months One Year (5/31/11) Investor Class Shares 2.60% 9.25% 5.50% MSCI World Index 6.12% 17.63% 6.09% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investor Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments August 31, 2013 (Unaudited) Shares Value COMMON STOCKS 97.47% Aerospace & Defense 8.22% BAE Systems PLC (a) $ General Dynamics Corp. (b) Honeywell International, Inc. United Technologies Corp. (c) Air Freight & Logistics 0.49% CH Robinson Worldwide, Inc. Beverages 4.18% Coca-Cola Co. (c) Biotechnology 0.54% CSL Ltd. (a) Capital Markets 1.07% Charles Schwab Corp. T Rowe Price Group, Inc. Chemicals 3.22% Air Liquide SA (a)(b) Air Products & Chemicals, Inc. PPG Industries, Inc. Commercial Banks 4.39% Royal Bank of Canada (a)(c) Distributors 1.06% Genuine Parts Co. (b) Li & Fung Ltd. (a) Diversified Financial Services 0.54% McGraw-Hill Companies, Inc. Electric Utilities 1.56% SSE PLC (a) Electrical Equipment 1.81% Emerson Electric Co. Electronic Equipment, Instruments & Components 0.50% Hoya Corp. (a) Food & Staples Retailing 3.47% Sysco Corp. Woolworths Ltd. (a) Food Products 5.84% Nestle SA (a)(b)(c) Unilever NV (a) The accompanying notes are an integral part of these financial statements. 10 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Gas Utilities 0.46% Hong Kong & China Gas Co Ltd. (a) $ Health Care Equipment & Supplies 0.50% Cie Generale d’Optique Essilor International SA (a) Hotels, Restaurants & Leisure 2.80% McDonald’s Corp. (c) Industrial Conglomerates 2.35% 3M Co. (c) Insurance 8.02% Aflac, Inc. (c) Chubb Corp. Muenchener Rueckversicherungs AG (a)(c) IT Services 6.12% Automatic Data Processing, Inc. International Business Machines Corp. (c) Paychex, Inc. Machinery 2.47% Atlas Copco AB (a) Dover Corp. Illinois Tool Works, Inc. Media 1.81% Pearson PLC (a) WPP PLC Multiline Retail 0.54% Next PLC (a) Multi-Utilities 0.60% Consolidated Edison, Inc. Office Electronics 2.33% Canon, Inc. (a)(b)(c) Oil, Gas & Consumable Fuels 10.29% Chevron Corp. (c) Exxon Mobil Corp. (b)(c) Imperial Oil Ltd. (a) Personal Products 1.52% Kao Corp. (a) L’oreal (a) The accompanying notes are an integral part of these financial statements. 11 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Pharmaceuticals 14.52% Eli Lilly & Co. (c) $ Johnson & Johnson (b)(c) Roche Holdings AG (a)(c) Takeda Pharmaceutical Co Ltd. (a)(b) Professional Services 0.49% Capita PLC (a) Semiconductors & Semiconductor Equipment 0.51% Linear Technology Corp. Specialty Retail 3.37% Hennes & Mauritz AB (a) Ross Stores, Inc. Tiffany & Co. TJX Cos, Inc. Textiles, Apparel & Luxury Goods 1.39% LVMH Moet Hennessy Louis Vuitton SA (a)(b) Trading Companies & Distributors 0.49% WW Grainger, Inc. TOTAL COMMON STOCKS (Cost $283,740,695) REAL ESTATE INVESTMENT TRUSTS 1.75% HCP, Inc. (b) Public Storage Realty Income Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,564,089) SHORT-TERM INVESTMENTS 0.58% STIT-Treasury Portfolio 0.020% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $1,838,735) Total Investments (Cost $291,143,519) 99.80% Other Assets in Excess ofLiabilities 0.20% TOTAL NET ASSETS 100.00% $ (a) Foreign issued security denominated in U.S. dollars. (b) All or a portion of this security is pledged as collateral for options written. See Note 2 in the Notes to Financial Statements. (c) All or a portion of this security may be subject to call options written. (d) Variable rate security; the rate shown represents the rate at August 31, 2013. Abbreviations: PLC Public Limited Company. SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited Liability Company AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Options Written August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS 3M Co. Expiration: September, 2013, Exercise Price: $120.00 $ Aflac, Inc. Expiration: November, 2013, Exercise Price: $65.00 Canon, Inc. Expiration: September, 2013, Exercise Price: $38.70 (a) Chevron Corp. Expiration: November, 2013, Exercise Price: $125.00 Coca-Cola Co. Expiration: October, 2013, Exercise Price: $43.00 Expiration: November, 2013, Exercise Price: $40.00 Exxon Mobil Corp. Expiration: October, 2013, Exercise Price: $97.50 International Business Machines Corp. Expiration: October, 2013, Exercise Price: $205.00 iShares MSCI EAFE Index Fund Expiration: September, 2013, Exercise Price: $63.00 Expiration: November, 2013, Exercise Price: $65.00 Johnson & Johnson Expiration: November, 2013, Exercise Price: $95.00 Eli Lilly & Co. Expiration: September, 2013, Exercise Price: $52.50 McDonald’s Corp. Expiration: September, 2013, Exercise Price: $105.00 Muenchener Rueckversicherungs AG Expiration: September, 2013, Exercise Price: $198.25 (a) Nestle SA Expiration: October, 2013, Exercise Price: $70.93 (a) Roche Holdings AG Expiration: November, 2013, Exercise Price: $279.43 (a) Royal Bank of Canada Expiration: October, 2013, Exercise Price: $60.76 (a) United Technologies Corp. Expiration: November, 2013, Exercise Price: $110.00 Total Options Written (Premiums received $1,709,269) $ (a) Foreign issued security denominated in U.S. dollars. The accompanying notes are an integral part of these financial statements. 13 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Open Futures Contracts August 31, 2013 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation/ Description Purchased Value Month (Depreciation) E-mini MSCI EAFE 10 $ September-13 $ ) E-mini S&P 500 11 $ September-13 ) Total Futures Contracts Purchased $ $ ) The accompanying notes are an integral part of these financial statements. 14 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Assets and Liabilities August 31, 2013 (Unaudited) Assets Investments, at value (cost $291,143,519) $ Foreign currencies, at value (cost $268,124)(2) Receivable for investments sold Deposits for futures at brokers Dividends and interest receivable(1) Dividend tax reclaim receivable Other assets Total Assets Liabilities Options written, at value (premiums received $1,709,269) Payable to affiliates Payable to Adviser Payable to Custodian Payable for distribution fees 3 Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss Net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Futures contracts ) Written options contracts Net Assets $ Institutional Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Investor Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 98 Net asset value, redemption price and offering price per share(3) $ Net of $28,913 in dividend withholding tax payable. A portion of this amount serves as collateral for options written. Does not recalculate due to rounding of shares. The accompanying notes are an integral part of these financial statements. 15 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Operations For the Six Months Ended August 31, 2013 (Unaudited) Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Management fees Administration fees Custody fees Transfer agent fees and expenses Legal fees Audit and tax fees Fund accounting fees Federal and state registration fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Reports to shareholders Distribution (12b-1) fees - Investor Class 2 Other expenses Total Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Written option contracts expired or closed ) Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation Futures contracts ) Written options contracts Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $345,540 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. 16 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Changes in Net Assets Six Months Ended August 31, 2013 Year Ended (Unaudited) February 28, 2013 From Operations Net investment income $ $ Net realized gain (loss) from: Investments Foreign currency translation ) ) Written option contracts expired or closed ) ) Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) Futures contracts ) Written options contracts ) Net increase in net assets from operations From Distributions Net investment income - Institutional Class ) ) Net investment income - Investor Class (8
